DETAILED ACTION

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Species I, as shown in Figs. 1-10 and claims 1 - 12;
Species II, as shown in Figs. 11 – 13 and claims 1 and 13-14;
Species III, as shown in Figs. 14 – 25 and claims 1, 13, and 15-17;
Species IV, as shown in Figs. 26-28 and claims 1, and 18.
The species are independent or distinct because when two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first. This may also be expressed by saying that to require restriction between claims limited to species, the claims must not overlap in scope. In this case:
Species I is directed towards a coupling device comprising a locking element and coupling sections formed as one piece wherein the locking element comprises support regions. 
Species II is directed towards a coupling device comprising a locking element and coupling sections formed as two separate pieces wherein the locking element is axially fixed within coupling section. 
Species III is directed towards a coupling device comprising a locking element and coupling sections formed as two separate pieces where both pieces interlock via a snap-in connection; wherein the locking element comprising a support element (96,98) that interacts with a support groove (94) of the coupling section; wherein the locking element further comprises a spring element (77,79). 

Therefore, Species I does not require the particulars of Species II, III or IV, Species II does not require the particulars of Species I, III, or IV, Species III does not require the particulars of I, II, IV, and Species IV does not require the particulars of species I, II, and III, which means Species I-IV are mutually exclusive of one another and do not overlap in scope. 

In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Species I requires employing different search strategies or search quires compared to Species II – IV because Species I requires coupling device comprising a locking element and coupling sections formed as one piece wherein the locking element comprises support regions which Species II-IV do not require these limitations which means these species do not overlap and would cause a serious burden.
Species II requires employing different search strategies or search quires compared to Species I or III – IV because Species II requires a coupling device comprising a locking 
Species III requires employing different search strategies or search quires compared to Species I – II or IV because Species III requires a coupling device comprising a locking element and coupling sections formed as two separate pieces where both pieces interlock via a snap-in connection; wherein the locking element comprising a support element (96,98) that interacts with a support groove (94) of the coupling section; wherein the locking element further comprises a spring element (77,79) which Species I – II or IV do not require these limitations which means these species do not overlap and would cause a serious burden.
Species IV requires employing different search strategies or search quires compared to Species I – III because Species IV requires a coupling device comprising first and second coupling sections comprising a guide element (100,102), wherein the guide elements interlock with each other by axially moving one coupling section to another which species I – III do not require these limitations which means these species do not overlap and would cause a serious burden. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223.  The examiner can normally be reached on Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679